Citation Nr: 1400048	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-42 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1996 to June 1997 and April 2001 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing has been associated with the Virtual VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the claim for entitlement to service connection for sleep apnea.  A VA examination and medical opinion is required to determine the nature and etiology of the claimed disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran has a current diagnosis of obstructive sleep apnea hypopnea syndrome.  The diagnosis was made in April 2009 at the Biloxi VA Medical Center (VAMC).  The Veteran was discharged from service in June 2008.  It appears that the request for a sleep study was first made in September 2008, a few months after service.  Sleep studies at the Biloxi VAMC were conducted in November and December 2008 and in April 2009.  

Service treatment records are negative for treatment or diagnosis of sleep apnea.  Further, the Veteran testified that she never complained of any sleep related problems during service.  However, at the hearing before the undersigned Veterans Law Judge, the Veteran testified that her husband complained about her snoring and said she slept abnormally.  The Veteran married her husband in May 2008, a month before she was discharged from service.  Therefore, the Veteran has provided competent lay evidence that an association may exist between her sleep apnea and active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of her claimed sleep apnea.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

After physically examining the Veteran and reviewing the complete claims file, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present sleep apnea was incurred in or aggravated by any incident of active service, to include the lay report of symptoms by her husband.

The rationale for all opinions expressed should also be provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


